                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

MEGAN KYTE,                                   :      Case No. 1:21-cv-19
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
vs.                                           :      Magistrate Judge Karen L. Litkovitz
                                              :
HAMILTON COUNTY JAIL, et al.                  :
                                              :
        Defendants.                           :

                          DECISION AND ENTRY
             ADOPTING THE REPORTS AND RECOMMENDATIONS
            OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 4, 6)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on February 24, 2021, submitted

a Report and Recommendation. (Doc. 4). Plaintiff Megan Kyte did not file any

objections to that Report and Recommendation. Instead, Plaintiff filed a motion to set

aside sentence. (Doc. 5). The Magistrate Judge then submitted a second Report and

Recommendation on March 18, 2021. (Doc. 6). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Reports and Recommendations (Docs. 4, 6) should be and are hereby adopted in the

entirety.
        Accordingly, for the reasons stated above:

        1.      The Reports and Recommendations (Docs. 4, 6) are ADOPTED;

        2.      Plaintiff’s motion to set aside sentence (Doc. 5) is DENIED;

        3.      Plaintiff’s complaint/habeas petition (Doc. 1) is DISMISSED for lack of
                prosecution; and,

        4.      The Clerk shall enter judgment accordingly, whereupon this case is
                TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:        4/28/2021                                        s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                              2
